DETAILED ACTION
Allowable Subject Matter
Claims 90–93 and 95–97 are allowed. Claims 90 and 95 have been amended, claims 91–93 and 96–97 remain original, claims 1–89, 94, and 98–101 have been cancelled, in the amendment filed by Applicant on June 17th, 2022.
In the interest of compact prosecution, an interview was conducted with Applicant to correct for minor informalities and antecedence issues in the claims. Please refer to the Interview Summary of June 28th, 2022 for further details.

Response to Amendment
Applicant's amendments to claims 90 and 95 filed on June 17th, 2022 are accepted because no new matter has been entered.
The objections to the Specification for minor informalities are withdrawn.
The rejections of claims 90–97 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Frank J. Spanitz on June 28th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
90. (Currently Amended) A double-walled canister system for dry storage of nuclear waste material, the canister system comprising: 
a canister comprising: 
a tubular inner shell defining an internal cavity for storing nuclear waste material and having a first height; 
a first lid sealably welded to a first end of the inner shell; 
a primary base plate defining a peripheral edge portion and having an upturned annular closure flange disposed on the peripheral edge portion; 
an annular full through-wall thickness butt weld formed at an abutment joint between the annular closure flange and a second end of the inner shell which sealably attaches the primary base plate to the inner shell; 
the inner shell, first lid, and first end closure collectively defining a hermetically sealed primary pressure retention barrier; 
a tubular outer shell adjoining the inner shell, the outer shell having a second height which is at least coextensive with the first height of the inner shell; wherein the outer shell is welded to the canister to form a hermetically sealed secondary pressure retention barrier; 
wherein a first end of the outer shell is seal welded to the first end of the inner shell and a second end of the outer shell is seal welded to the primary base plate of the canister.

95. (Currently Amended) A double-walled canister system for dry storage of nuclear waste material, the canister system comprising: 
a canister comprising: 
a tubular inner shell defining an internal cavity for storing nuclear waste material and having a first height; 
a first lid sealably welded to a first end of the inner shell; 
a primary base plate defining a peripheral edge portion and having an upturned annular closure flange disposed on the peripheral edge portion; 
an annular full through-wall thickness butt weld formed at an abutment joint between the annular closure flange and a second end of the inner shell which sealably attaches the primary base plate to the inner shell; 
the inner shell, first lid, and primary base plate collectively defining a hermetically sealed primary pressure retention barrier; 
a tubular outer shell adjoining the inner shell; 
wherein the outer shell is welded to the canister to form a hermetically sealed secondary pressure retention barrier; 
wherein a skirt of the outer shell is welded to the second end of the inner shell and the primary base plate by a plurality of circumferentially spaced apart plug welds.

The following is an examiner’s statement of reasons for allowance: Please refer to the previous explanations provided in Sections 24–26 of the Non-Final Office Action mailed on February 17th, 2022. Furthermore, the closest prior art Singh 2011/0150164 cites sealing together both inner and outer shells to a baseplate and a lid via welds, however, they do not cite the specific types of welds such as butt welds, seal welding, and plug welds, that are understood to be a basic part of the invention to prevent stress corrosion cracking failures, and do not cite the same relative heights of the inner and outer shells nor the skirt of the outer shell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628